                                                               U.S. Department of Justice

                                                               ROBERTS. BREWER, JR.
                                                               United States Attorney
                                                               Southern District of California
                                                               MICHELLE M. PE1TIT                              (619) 546-7972
                                                               Assistant U.S. Allorney                    Fax (619) 546-0510
                                                               Email:                                michelle.pettit@usdoi.gov
San Diego Coumy Office                                                                   Imperial County Office
Federal Office Building                                                                  5 I 6 Jndustry Way
880 From Street, Roam 6293                                                               SuileC
San Diego. California 9210/-8893                                                         ImperialCounty. California 92251-5782

                                               NOTICE TO APPEAR

RE:       UNITED STATES OF AMERICA                                                       20MJ4670 _
                                                                  Magistrate Case No.: ______
                           V.                                     For Violation of 18 U.S.C. §§ 1343, 1349, and
          CAITLIN COLLEEN SCHLUSSLER                              2326
          (aka Caitlin Colleen Schlusser)

You are hereby notified that your case will be called for first appearance on November 5, 2020, at the
hour of 2:00 p.m., in the United States Magistrate Court, United States Courthouse, 221 West Broadway,
San Diego, California, 9210 I . You should report to the courtroom of the Duty Magistrate for that day.
You are to be present in court at the time and date set forth above. If you are not present, a warrant may
be issued for your arrest.

You may be charged with a criminal offense. The Court will appoint counsel to represent you and that
counsel will provide you legal representation and consult with you to determine if you qualify for
continued appointment of counsel. You have the right to hire an attorney, regardless of whether or not
you qualify for appointed counsel. If you have any questions about attorney representation, you may
contact Federal Defenders of San Diego, Inc. at (619) 234-8467.

Within 24 hours of receipt of this notice, please contact the U.S. Pretrial Services Office by calling
(619) 557-5738. The U.S. Pretrial Services Office is located on the 6th floor of the James M. Carter and
Judith N. Keep United States Courthouse, 333 West Broadway, San Diego, California 92101.

                                                              ROBERT S. BREWER, JR.
                                                              United States Attorney
                                                              sf Michelle M Pettit
                                                              MICHELLE M. PETTIT
                                                              Assistant United States Attorney
---------------------------------------------------------------------------------------------------------------------------
I hereby acknowledge the fact that I must appear on the date above, and by affixing my signature, do
promise to appear as ordered.
                                                   Signed: _____________

                                                               Dated: ______________

                     ________
Presented by: -U-�---- �      (Agent's Signature)

                                        __
                   lJ.:...::.f)-_: .J.1 _ViJ--.. �_�
                                                   .;__-+-/-f_B-"\ ___(Agent's Name/Agency)
                      I 0/)1/ .)0
